 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARCO ACEVEDO,                                      No. 1:20-cv-01440-NONE-SAB

12                   Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, GRANTING
13           v.                                          DEFENDANT’S MOTION TO COMPEL
                                                         ARBITRATION, AND STAYING ACTION
14   RUSSELL CELLULAR, INC.,
                                                         (Doc. Nos. 7, 9, 10, 13, 14)
15                   Defendant.

16

17         Plaintiff Marco Acevedo filed the complaint in this action on September 8, 2020, in the

18 Superior Court for the State of California, County of Kings. (Doc. No. 1-3.) His complaint

19 alleges eight claims related to employment discrimination, including retaliation and wrongful
20 termination. (Id.) On October 8, 2020, defendant Russell Cellular, Inc. removed the matter to

21 the U.S. District Court for the Eastern District of California on the basis of diversity

22 jurisdiction. (Doc. No. 1.)

23         On October 28, 2020, defendant filed a motion to compel arbitration which was referred

24 to the assigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

25 Rule 302. (Doc. Nos. 7, 11.) Plaintiff opposed the motion, arguing that another person affixed

26 his electronic signature to the arbitration agreement, meaning the agreement was not binding,
27 and that, in any event, the arbitration agreement is unenforceable as both procedurally and

28 substantively unconscionable. (Doc. No. 9.)


                                                     1
 1         On March 16, 2021, the magistrate judge filed findings and recommendations

 2 recommending that defendant’s motion to compel arbitration and stay these proceedings be

 3 granted. (Doc. No. 14.) The magistrate judge found defendant had demonstrated, under the

 4 preponderance standard of evidence, that plaintiff electronically signed the arbitration

 5 agreement himself. (Id. at 13.) The magistrate judge further found that while a modest degree

 6 of procedural unconscionability is present here insofar as plaintiff was unable to negotiate the

 7 agreement, the agreement is not substantively unconscionable. (Id. at 14–18.) Taking both the

 8 procedural and substantive unconscionability analyses together, the magistrate judge found the

 9 arbitration agreement to be enforceable under the appropriate standards. (Id. at 18.)

10         The findings and recommendations were served on the parties and contained notice that

11 any objections were to be filed within fourteen (14) days from the date of service. The period

12 for filing objections has passed and no objections have been filed.

13         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14 de novo review of this case. Having carefully reviewed the entire file, the court finds the

15 findings and recommendations to be supported by the record and by proper analysis.

16         Accordingly,

17         1.     The findings and recommendations, filed March 16, 2021 (Doc. No. 14), are

18                ADOPTED IN FULL;

19         2.     Defendant’s October 28, 2020 motion to compel arbitration (Doc. No. 7), is

20                GRANTED;

21         3.     This matter is STAYED to allow the parties to participate in arbitration; and

22         4.     The parties shall file a joint status report within one hundred eighty (180 days)

23                of the date of service of this order and every ninety (90) days thereafter notifying

24                the court of the status of arbitration.

25 IT IS SO ORDERED.

26
       Dated:    May 19, 2021
27                                                        UNITED STATES DISTRICT JUDGE

28


                                                      2
